Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Devin Looijen, Reg. No. 64,779 on January 28, 2022.
 Cancel withdrawn claims 41-43.

Drawings
The non-final rejection in this application inadvertently failed to indicate that the original drawings filed on October 18, 2019 in this application were accepted.  They are.

Allowable Subject Matter
Claims 20-30 and 50-58 are allowed.
Independent claim 20 recites acquiring a fastener in the first step and then at the conclusion of the claim recites providing the fastener for installation into the airframe of the aircraft.  Normally a step of providing an object can be met merely by its existence.  In this case, however, the claim previously recites acquiring [the] fastener.  As such, the fastener is already present.  Thus, the step of providing the fastener must be reciting some additional step or process.  It cannot merely be stating that the bolt is presented in a ready state, because this state is inherently present from the prior steps.  The term is therefore interpreted to mean that the fastener is provided by placing it into a bolt-hole or other similar installation location in the airframe.  Allowance has been predicated on this interpretation.
The following is a statement of reasons for allowance.  The prior art teaches methods of coating airframe fasteners with lubricant and dielectric substances to facilitate installation and prevent arcing.  See e.g. U.S. 2016/0169262 to Regnard.  The prior art also teaches discontinuously speckling non-airframe fasteners in a variety of ways, such as spray painting and lubricating, as articulated in the previous rejection.  But the prior art does not teach determining a desired amount of surface area that is desired to be coated via speckling on a lock-bolt fastener that is configured for installation into an airframe, and then placing this coated fastener into the airframe ready for installation, as recited in independent claim 20.
Claims 21-30 and 50-58 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726